Citation Nr: 1611438	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-13 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a left jaw injury with loss of teeth.

2.  Entitlement to service connection for a lumbar spine disorder to include as secondary to his bilateral knee disability.

3.  Entitlement to service connection for a bilateral hip disorder to include as secondary to a lumbar spine disorder.

4.  Entitlement to a disability rating in excess of 10 percent for a bilateral knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969 and from May 1973 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, but the matter was subsequently transferred to the RO in Roanoke, Virginia.  

The issues of service connection for a lumbar spine disorder to include as secondary to his bilateral knee disability; and service connection for a bilateral hip disorder to include as secondary to a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied service connection for residuals of a left jaw injury with loss of teeth.

2.  Evidence received since the February 1997 rating decision regarding the issue of service connection for residuals of a left jaw injury with loss of teeth is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has met the criteria for the minimum compensable rating for each knee based on painful limitation of motion.
4.  The Veteran's bilateral knee disability functionally manifests in the following ways: bilateral flexion to 140 degrees or greater; extension to zero degrees; normal joint stability bilaterally; no subluxation or dislocation of either knee; no dislocated semilunar cartilage; and no ankylosis.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision that denied service connection for residuals of a left jaw injury with loss of teeth is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for residuals of a left jaw injury with loss of teeth have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a 10 percent rating for the Veteran's left knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5256-5262 (2015). 

4.  The criteria for a 10 percent rating for the Veteran's right knee disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5256-5262 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with several VA knee examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  While the Veteran was not provided a dental examination, no examination is required, as the Board has concluded that new and material evidence has not been presented to reopen the claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New & Material Evidence

In the current claim on appeal, the Veteran seeks to reopen service connection for residuals of a left jaw injury with loss of teeth.  In a February 1997 rating decision, service connection was denied.  The Veteran did not initiate an appeal of this determination, or submit any new and material evidence prior to the expiration of the appeal period, and his claim therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).
 
The Veteran's original claim for service connection, filed in April 1995, originally alleged that the Veteran was entitled to service connection for bone loss.  The Veteran underwent a VA examination in July 1995.  The VA examiner did note that there was considerable malocclusion of the dental arch, a facial contour disfigurement on the left side of the Veteran's face, and a limitation in the mouth opening of one inch.  Nevertheless, the examiner concluded that there was no mastication impairment of any kind, no evident deflection or displacement of the jaw, and that union of bone was complete.  Finally, the Veteran submitted a written statement in June 1996.  The Veteran indicated that he received an injury to his jaw during his first period of service from September 1966 to May 1969.  The Veteran reported that he had suffered bone loss, and that as a result he was unable to completely open his jaw.  The Veteran also indicated that service treatment records memorialized his injury.
After considering the Veteran's claims, the RO denied the Veteran service connection, because the RO found that the available evidence of record was negative for an in-service left jaw injury or loss of teeth with bone loss due to same.  The RO also noted that the Veteran's service treatment records from the Veteran's first period of service could not be obtained for review, and if they ever were then the decision would be reconsidered.

Since the prior denial of the claim in February 1997, subsequent evidentiary submissions have included the Veteran's own written and oral contentions of his in-service injury, additional dental treatment records, and police records describing an in-service assault resulting in an injury to the face.  However, it is noted that the police report does not suggest any jaw injury, and does not substantiate the Veteran's alleged jaw injury during his first period.  

Additionally, the Veteran's written and oral contentions are cumulative and redundant, because they are substantially similar to the contentions previously before the RO.  Namely, it was known at the time of the February 1997 rating decision that the Veteran believed he had loss of bone in his jaw following being struck with a rifle butt during his first period of service.  Since that time, the Veteran's statements and testimony have simply reiterated that contention.  

The subsequently submitted treatment records as well as the police records are simply not material, as the Veteran's claim was denied in 1997, because medical records did not indicate that he had experienced bone loss due to trauma or osteomyelitis.  Neither the subsequently filed treatment records nor the police records indicate that the Veteran experienced bone loss, and, therefore, they are not material.  

Finally, the Board notes that the Veteran's treatment records from September 1966 to May 1969 unfortunately still have not been obtained for review.  However, the absence of records does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since February 1997 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a disability manifested by forgetfulness.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .

Knees

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for a bilateral knee disability.  The Veteran first filed for service connection for his bilateral knee disability in April 1995, and, in May 1996, the RO granted service connection and assigned an initial rating of 10 percent effective April 1995.  The Veteran filed for an increased rating in September 2007.  In February 2008, the RO denied the Veteran's increased rating claim, and he appealed.  

For the reasons stated infra, the Board is assigning separate 10 percent ratings each knees for pain and functional limitation, to replace the single rating that is assigned currently for both knees.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's knee disabilities are evaluated pursuant to the diagnostic codes applicable to degenerative arthritis, the knee, and the leg; which are Diagnostic Codes 5003, & 5256 - 5263.  See 38 C.F.R. § 4.71a.  The Board notes that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not raised by the record, because, the Veteran has nearly full range of motion in his knees and has not been diagnosed with a nonunion or malunion of his tibia and fibula, dislocation or removal of semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, & 5263.  

Under Diagnostic Code 5257, a disability rating of 10 percent is assigned when the Veteran's disability manifests in slight recurrent subluxation or lateral instability, and a disability rating of 20 percent is assigned when the Veteran's disability manifests in moderate recurrent subluxation or lateral instability.  Finally, a disability rating of 30 percent is assigned when the Veteran's disability manifests in severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when forward flexion is limited to 45 degrees, and a 20 percent disability rating is assigned when forward flexion is limited to 30 degrees.  Finally, a disability rating of 30 percent is assigned when forward flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees, and a 20 percent disability rating is assigned when extension is limited to 15 degrees.  A 30 percent disability rating is assigned when extension is limited to 20 degrees, and a 40 percent disability rating is assigned when extension is limited to 30 degrees.  Finally, a 50 percent disability rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5003, a disability rating of 10 percent is assigned when a major joint (in this case the knees) manifests limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent disability rating is assigned with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent disability rating is assigned with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

In his September 2007 increased rating claim, the Veteran reported that his bilateral knee disability had worsened and spread to his hips and lumbar region.  The Veteran also reported that new X-ray findings confirmed that his condition had gotten worse, and he also indicated that he had been prescribed physical therapy.

A May 2010 medical record revealed no swelling or edema in either knee, and the Veteran demonstrated a normal range of motion in both knees.  The Veteran continuously reported knee pain in medical records from May 2010 to October 2011.

The Veteran underwent a VA examination of his knees in July 2010 at which he reported experiencing the following knee symptoms: weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, "locking," fatigability, and pain.  The Veteran denied experiencing: deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran also indicated that he experienced flare ups precipitated by physical activity; which were alleviated by rest and pain medication.  The Veteran reported that during his flare ups he experienced a pain level of 10 out of 10.  The Veteran reported that during the flare ups it was more difficult to stand up and walk due to the pain in his left knee, and he further indicated that he experienced no limitation of motion due to flare ups in his right knee.  The Veteran denied being incapacitated by his knee disabilities in the previous twelve months. 

The examiner did not observe any signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner opined that the Veteran's gait was normal, and that he did not require any assistive devices.  The Veteran's bilateral flexion was to 140 degrees and his extension was to zero degrees.  Repetitive motions did not result in a decreased range of motion, and the examiner opined that the Veteran did not experience a decreased range of motion due to pain, fatigue, weakness, or lack of coordination after repetitive use.  Additionally, stability testing was within normal limits.  

The Veteran underwent another VA examination of his knees in December 2013.  The Veteran reported that his condition had gotten worse, and that his knees would feel rubbery and weak and pop occasionally.  The Veteran reported that he experienced pain one to two times a month in his right knee with a pain level of two to four out of 10 and one to two times a week in his left knee with a pain level of five to seven out of ten.  The Veteran also reported painful flare ups.  The Veteran also indicated that the pain was controlled with over-the-counter medication, heat, and ice.

The Veteran's bilateral flexion was to 140 degrees, and his extension was to zero degrees.  The examiner did not observe objective evidence of painful motion, and the examiner noted that there was no decreased range of motion after three repetitive motions.  The examiner did note bilateral crepitus, but did not find functional impairment after repetitive use.  The examiner indicated that the Veteran's joint stability tests were normal, and there was no evidence of patellar subluxation or dislocation.  The examiner determined that the Veteran did not have an impairment of the tibula or fibula.  The examiner did note that the Veteran used a brace but no other assistive devices.

The Veteran testified at a personal hearing in November 2015 that he had lost his reaction response in his left knee.  The Veteran indicated that he was "just taking Advil" to treat his knees.  See Transcript p. 4.  The Veteran reported that most pain was "off and on with both knees[,]" but it mostly impacted his left knee.  Id. at 7.  The Veteran also testified that he fell once, because his left leg gave out.  Finally, the Veteran also indicated that he occasionally wears knee braces.  See Transcript pp. 2-8.

The Veteran does not meet the rating criteria for an increased rating due to recurrent subluxation or lateral instability.  Both the July 2010 and 2013 VA examinations indicated that there was no evidence of subluxation, and stability testing did not reveal any clinical findings of instability in either knee.  The Board notes the Veteran's testimony that he fell once after his leg "gave out," and the Board accepts his account as credible.  Nevertheless, the Board must afford greater weight to the objective medical findings of record which simply have not found knee instability or subluxation to be present.  Therefore, the weight of the evidence indicates that the Veteran is not experiencing subluxation or lateral instability and Diagnostic Code 5257 is not applicable.

The Veteran does not meet the rating criteria for limitation of flexion.  The Veteran's bilateral flexion was measured to 140 degrees in July 2010 and December 2013.  Additionally, although it does not provide a range of motion measurement, a May 2010 medical record indicates that the Veteran had normal range of motion in both knees.  Therefore, the weight of the evidence indicates that the Veteran was not limited to a degree that would warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran does not meet the rating criteria for limitation of extension.  The Veteran's bilateral extension was measured to zero degrees in July 2010 and December 2013.  As previously noted according to a May 2010 medical record, the Veteran's range of motion in both his knees was normal at that time.  Therefore, the weight of the evidence indicates that the Veteran's extension was not limited to a degree that would warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Veteran has not been shown to be experiencing additional functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, beyond the separate 10 percent ratings for each knee.  That is, VA's policy with any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, is to provide at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the Veteran has not been shown to experience constant bilateral knee pain, but flare-ups have been shown to cause functional limitation consistent with the assignment of a 10 percent rating for each knee disorder.

However, a rating in excess of 10 percent is not warranted for either knee.  The Board notes that the Veteran reported painful flare ups in his July 2010 VA examination, December 2013 VA examination, and his November 2015 personal hearing.  The Board finds the Veteran competent to make these reports and finds the reports credible.  See Jandreau.  However, in both July 2010 and December 2013 examinations, the examiners noted that the Veteran did not have a decreased range of motion after repetitive motions.  The July 2010 examination indicated that there was no functional impairment was due to due to pain, fatigue, weakness, or lack of coordination after repetitive use.  The Board notes that the December 2013 examination does indicate a functional impairment, but it indicates that the function impairment was due to bilateral crepitus rather than pain, fatigue, weakness, or lack of coordination after repetitive use.  Therefore, the weight of the evidence does not indicate that the Veteran is experiencing such functional impairments as to functional limitation the Veteran's range of motion to a level supportive of a rating in excess of 10 percent for either knee.  See Deluca; see also Mitchell.

Accordingly, the Veteran is not entitled to a disability rating in excess of 10 percent due to the diagnostic codes applicable limitation of motion of his knees.  Furthermore, the Veteran is not entitled to an increased rating pursuant to the contingent rating criteria of Diagnostic Code 5003 either, because the maximum disability rating based on limitation of motion is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, in order to qualify for a disability rating in excess of 10 percent based on X-ray evidence of involvement of two or more major joints, the Veteran must be experiencing occasional incapacitating exacerbations.  Once again, the Board notes that, during the July 2010 and December 2013 examinations, the Veteran reported experiencing flare ups, and the Board finds these reports to be credible.  See Jandreau.  Nevertheless, the Veteran did not indicate that the flare ups incapacitated him in during the December 2013 examination, and he explicitly denied experiencing any incapacitating episodes at all during the July 2010 examination.  Therefore, the weight of the evidence indicates that these flare ups do not rise to the level of an incapacitating episodes, and, therefore, this criteria is not met either.

Accordingly, a separate 10 percent rating is granted for each of the Veteran's knees to replace the single 10 percent rating currently being awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's symptoms are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to the Veteran's knees provide for compensable ratings based on limitation of motion.  The Veteran is claiming that he is entitled to a higher disability rating due to his limited range of motion and pain.  The Veteran has not alleged any symptom of his bilateral knee disability that is markedly different from the rating criteria.  The Board, therefore, finds that his knee symptomology and impairment are more than contemplated by the schedular criteria.

Moreover, because the Diagnostic Codes used to evaluate knee disabilities require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's knee related symptoms within the parameters of the schedular rating that is assigned. 

Additionally, the Board acknowledges the fact that the Veteran occasionally wears assistive devices as a result of his bilateral knee disability.  The use of these assistive devices, however, do not render the Veteran's disability unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is not unexpected when a person experiences significant pain in the knees.  That is, it is not a unique or unusual result of lower extremity disabilities.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of knee symptoms such as pain and limitation of motion.  In other words, the Veteran uses assistive devices because of pain in his knees, but pain is a symptom that the Board considers when determining functional loss leading to the limited range of the motion or severity of the injury contemplated by the schedular rating criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.

Finally, the Board notes that an extraschedular total disability rating based on individual unemployability is not implicitly raised by the record; see Rice; because the Veteran has not indicated that he is incapable of securing and maintaining gainful employment solely due to his service-connected bilateral knee disabilities.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for residuals of a left jaw injury with loss of teeth is denied.

Separate 10 percent disability ratings for each knee disability in lieu of a single 10 percent disability rating for a bilateral knee disability is granted; subject to the laws and regulations governing the award of monetary benefits.



REMAND

Lumbar Spine

The Veteran contends that he is entitled to service connection for a lumbar spine disorder.  A November 2010 private treatment record indicates that the Veteran is currently was being treated for a lumbar spine disorder with lumbar epidural steroid injections.  The Veteran testified at a November 2015 personal hearing that sought treatment for a spinal injury while he was in the service, and he further testified that he has experienced back pain ever since.  See Transcript pp. 8-14.  The Veteran is competent to report the injury as well as the pain it caused.  See Jandreau.  Furthermore, his service treatment records show one complaint of back symptoms resolved in March 1977.  Additionally in November 2015, the Veteran also submitted medical literature - including a magazine article written by a flight surgeon as well as an article from a military medical journal - that would seem to indicate that low back pain  in the lumbar region is a common disorder experienced by members of the Veteran's military occupational specialty.  

The Veteran has not undergone a VA examination to determine if a medical nexus exists between the Veteran's current lumbar spine disorder and his military service.  This should be done.

Hips

The Veteran contends that he is entitled to a service connection for a bilateral hip disorder as secondary to his lumbar spine disorder.  The Veteran testified at his November 2015 personal hearing that he began to experience pain in his hip "about the same time" as his back pain, and the Veteran offered his own lay opinion that his hip pain was related to his lumbar spine disorder.  As previously noted, the Veteran is competent to report when he began experiencing pain, but this is a matter of medical complexity; and he has not demonstrated medical expertise.  See Jandreau.  As such an examination is necessary in order to evaluate the Veteran's claims.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo appropriate VA examinations to determine the nature and etiology of his lumbar spine and bilateral hip disorders.  A complete rationale should be provided for any opinion expressed.  The examiners should provide answers to the following questions:

a)  Given the Veteran's credible report of an in-service back injury and taking into consideration the medical literature submitted by the Veteran regarding the impact of being a pilot on the back; is it at least as least as likely as not (50 percent or greater) that the Veteran's current lumbar spine disorder either began during or was otherwise caused by his military service, to include as a result either the Veteran's in-service back injury or the chronic effects of being a helicopter pilot?  Why or why not? 

b)  Does the Veteran have a current bilateral hip disorder?  

bi) If the Veteran has a current bilateral hip disorder, is it at least as likely as not (50 percent or greater) that the hip disability either began during or was otherwise caused by his military service, to include as a result either the Veteran's in-service back injury or the chronic effects of being a helicopter pilot?  Why or why not? 

bii)  If the Veteran has a current bilateral hip disorder, is it at least as likely as not (50 percent or greater) that the hip disability was caused by the Veteran's back disability.  Why or why not? 

biii)  If the Veteran has a current bilateral hip disorder, is it at least as likely as not (50 percent or greater) that the hip disability was aggravated (made permanently worse beyond the natural progression of the condition)?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


